Title: To George Washington from Brigadier General Caesar Rodney, 9 September 1777
From: Rodney, Caesar
To: Washington, George



Noxen Town [Del.] Septr 9th 1777

I am here in a disagreable Situation unable to Render you and the States those services I both wished and expected—A few days ago I moved from this to Middle-Town in Order to induce the New Castle Malitia in this Quarter, who had shewn great backwardness, to turn out, especially as by that move most of their Farms & property were covered—However all this Has Answered no purpose for tho’ I believe

 most of their Officers have been Vigilent but very few have Come in at all, and those few who made their appearance in the morning took the Liberty of returning contrary to their Orders in the evening—Their increasing the duty and setting so bad an example to the troops from Kent about four Hundred in number, and the Only Troops I had with me brought about so general discontent and Uneasiness, especially as they were more immediately defending the property of those people as Caused them in great numbers To leave me tho I must say the Officers did all they Could to prevent it—Finding this the Case paid Col. Gist a Visit my self to know his situation and when it might be possible for him to move forward with Coll Richardsons Battalion and the Malitia of the Maryland Eastern-Shore, who let me know he was doing all he Could to Collect them and would move forward as soon as he should have it in his power—The two uper Battalions of New Castle County have never even assigned a reason why they have not joined me—Under these Circumstances I Removed to Noxen Town where the Camp duty on the few I have with me is less Severe, Untill the other troops mentioned shall be ready to move forward and have wrote this day to Coll Gist on that Head—Yesterday Evening I sent a party of my Light-Horse to Take a view of the Enemy and gain inteligence—The officer with his men returned this morning and Reports that he was in Aitkens’s Tavern House, past some miles Through The late encampment of the enemy, Round about that place saw and was among the fires they had left burning, that the Extreme part of their Right wing was at Cooches Mill their left Toward Newark—This Inteligence makes me more anxious to Collect & move forward such a body as would be Able to Render you signal servises by falling upon & Harrassing their Right wing or Rear—Be assured All I can do Shall be done—But he that Can deal with Malitia may almost venture to deal with the —— As soon as I can set forward shall advise You God send you a Complete Victory. I am Dear Sir your most Obedt Humbe Servt

Caesar Rodney

